Exhibit 99 (a)(l)(B) LETTER OF TRANSMITTAL TO EXCHANGE WARRANTS OF ENERGY SERVICES OF AMERICA CORPORATION PURSUANT TO THE OFFER DATED JUNE 1, 2011 THE OFFER AND WITHDRAWAL EXPIRE AT 5:00 P.M., U.S. EASTERN TIME ON JUNE 29, 2 The Depositary for the Offer is: Continental Stock Transfer & Trust Company BY MAIL, HAND OR OVERNIGHT DELIVERY: CONTINENTAL STOCK TRANSFER & TRUST COMPANY 17 BATTERY PLACE 8TH FLOOR NEW YORK, NY 10004 DESCRIPTION OF WARRANTS EXCHANGED AND NAME(S) AND ADDRESS(ES) OF REGISTERED HOLDER(S) Name(s) and Address(es) of Registered Holders (Please fill in, if blank, exactly as name(s) appear(s) on certificate(s) (Attach additional signed list if necessary) Certificate Numbers Total Number of Warrants Represented by Certificate(s) Total Warrants Exchanged Total Warrants PLEASE READ THE ENTIRE LETTER OF TRANSMITTAL, INCLUDING THE ACCOMPANYING INSTRUCTIONS, CAREFULLY Ladies and Gentlemen: The undersigned hereby exchanges the above described Warrants of Energy Services of America Corporation (the “Company”), a company incorporated under the laws of the State of Delaware, pursuant to the Company’s Offer Letter, dated June 1, 2011 (as amended as of June 10, 2011), and this Letter of Transmittal (which together constitute the “Offer”). The Board of Directors of the Company has extended the Offer to all holders of the Company’s outstanding warrants (the “Warrants”) to purchase an aggregate of 20,276,923 shares of the Company (including 17,200,000 Warrants issued in connection with the Company’s initial public offering of Units (the “Public Warrants ”) and 3,076,923 Warrants issued to certain insiders in a private placement at the time of the Company’s initial public offering (the “Private Warrants”), par value $0.0001 per share (the “Shares”), to permit, during the Offer Period, the exchange of eight and one-half (8½) Warrants for one (1) Share.The “Offer Period” is the period of time commencing on June 1, 2011 and ending at 5:00 p.m. Eastern Time, on June 29, 2011, or such later date to which the Company may extend the Offer (the “Expiration Date”). In addition, there are 900,000 Warrants issuable upon exercise of an unit purchase option (the “Unit Purchase Option”) issued to the underwriters in connection with the Company’s initial public offering (the “UPO Warrants”).The Offer is subject to the condition that the Unit Purchase Option not be exercised during the Offer Period. In the event that the Unit Purchase Option is exercised during the Offer Period , the Company intends to waive this condition, and amend the Offer to (i) extend the Offer to holders of an additional 900,arrants; (ii) revise the terms of the Offer such that holders of Warrants will receive one (1) Share in exchange for every nine (9) Warrants tendered, and (iii) extend the Offer Period by at least ten (10) business days from the date that the amended Schedule TO is filed with the SEC.If the Unit Purchase Option is exercised, we will issue a press release and file an amendment to the Offer Letter with the SEC. NO SCRIPT OR FRACTIONAL SHARES WILL BE ISSUED. WARRANTS MAY ONLY BE EXCHANGED FOR WHOLE SHARES. NO CASH WILL BE PAID IN LIEU OF FRACTIONAL SHARES, OR TO HOLDERS OF A NUMBER OF WARRANTS (EITHER BEFORE OR AFTER TENDERING WARRANTS) THAT IS FEWER THAN EIGHT AND ONE-HALF (8½) WARRANTS. NO FRACTIONAL WARRANTS WILL BE ISSUED TO HOLDERS WHO TENDER A NUMBER OF WARRANTS THAT IS NOT DIVISIBLE BY EIGHT AND ONE-HALF (8½). WARRANTS NOT EXCHANGED FOR SHARES SHALL REMAIN SUBJECT TO THEIR ORIGINAL TERMS AND SHALL EXPIRE ON AUGUST 29, 2011. IT IS THE COMPANY’S CURRENT INTENTION NOT TO CONDUCT ANOTHER OFFER DESIGNED TO INDUCE THE EXCHANGE OF THE WARRANTS. HOWEVER, THE COMPANY RESERVES THE RIGHT TO DO SO IN THE FUTURE, AS WELL AS TO EXERCISE ITS ABILITY TO REDEEM THE WARRANTS IF AND WHEN IT IS PERMITTED TO DO SO PURSUANT TO THE TERMS OF THE WARRANTS. Subject to and effective upon acceptance of the tender of the Warrants exchanged hereby in accordance with the terms and subject to the conditions of the Offer (including, if the Offer is extended or amended, the terms and conditions of such extension or amendment), the undersigned hereby agrees to subscribe for and purchase the Shares, upon the exchange of eight and one-half (8½) Warrants for one (1) Share, as indicated on the first page of this Letter of Transmittal. The undersigned acknowledges that the undersigned has been advised to consult with their own advisors as to the consequences of participating or not participating in the Offer. The undersigned hereby represents and warrants to the Company that: (a)the undersigned has full power and authority to tender and subscribe for and purchase all of the Shares of the Company which may be received upon exchange of the Warrants; (b)the undersigned has good, marketable and unencumbered title to the Warrants, free and clear of all security interests, liens, restrictions, charges, encumbrances, conditional sales agreements or other obligations relating to their exchange, sale or transfer, and not subject to any adverse claim; (c) on request, the undersigned will execute and deliver any additional documents the Company deems necessary to complete the exchange of the Warrants tendered hereby; (d) the undersigned understands that tenders of Warrants pursuant to the Offer and in the instructions hereto will constitute the undersigned’s acceptance of the terms and conditions of the Offer; and (e) the undersigned agrees to all of the terms of the Offer. All authorities conferred or agreed to be conferred in this Letter of Transmittal shall survive the death or incapacity of the undersigned, and any obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, executors, administrators, successors, assigns, trustees in bankruptcy, and legal representatives of the undersigned. Except as stated in the Offer, this tender is irrevocable. Delivery of this Letter of Transmittal and all other documents to an address, or transmission of instructions to a facsimile number, other than as set forth above, does not constitute a valid delivery. Please read carefully the entire Letter of Transmittal, including the accompanying instructions, before checking any box below. This Letter of Transmittal is to be used only if (a) certificates are to be forwarded herewith (or such certificates will be delivered pursuant to a Notice of Guaranteed Delivery previously sent to the depositary) or (b) delivery of Warrants is to be made by book-entry transfer to the depositary’s account at The Depositary Trust Company (the “DTC”) pursuant to the procedures set forth in the Offer to Purchase. If you desire to exchange Warrants pursuant to the Offer and you cannot deliver your Warrant certificate(s) (or you are unable to comply with the procedures for book-entry transfer on a timely basis) and all other documents required by this Letter of Transmittal are delivered to the depositary prior to the Expiration Date, you may tender your Warrants according to the guaranteed delivery procedures set forth in Section 2 of the Offer Letter, “Procedure for Tendering Warrants—A. Proper Tender of Warrants—Guaranteed Delivery.” See Instruction 2. Delivery of documents to DTC does not constitute delivery to Continental Stock Transfer & Trust Company (the “Depositary”). “Expiration Date” means 5:00 P.M., Eastern time, on June 29, 2011, unless and until the Company, in its sole discretion, extends the Offer, in which case the “Expiration Date” means the latest time and date at which the Offer, as extended, expires. 2 THE UNDERSIGNED UNDERSTANDS THAT ACCEPTANCE OF WARRANTS BY THE COMPANY FOR EXCHANGE WILL CONSTITUTE A BINDING AGREEMENT BETWEEN THE UNDERSIGNED AND THE COMPANY UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THE OFFER.NOTE: SIGNATURES MUST BE PROVIDED BELOW. PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY. This Letter of Transmittal is to be completed by a holder of Warrants if either (i) Warrant Certificates are to be forwarded with this Letter of Transmittal or (ii) the Warrants the holder is electing to exchange are to be delivered by book-entry transfer pursuant to the procedures set forth in the Offer Letter under Section 2.A., “Procedure for Tendering Warrants—Proper Tender of Warrants—Book-Entry Delivery.” Delivery of documents to The Depository Trust Company (“DTC”) or to the Company does not constitute delivery to the Depositary. The undersigned hereby: (i) elects to exchange the Warrants described under “Election to Exchange” below (Box 1); and (ii) agrees to purchase the Shares issuable thereunder, in each case pursuant to the terms and subject to the conditions described in the Offer Letter and this Letter of Transmittal (including, but not limited to, the agreement to the undersigned not to offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend, or otherwise transfer or dispose of, directly or indirectly, such Shares issuable thereunder; or enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of such Shares until the 46th calendar day following the closing of such Exchange). If the undersigned holds Warrants for beneficial owners, the undersigned represents that it has received from each beneficial owner thereof (collectively, the “Beneficial Owners”) a duly completed and executed form of “Instructions to Registered Holder”, a form of which is attached to the “Letter to Clients” accompanying this Letter of Transmittal, instructing the undersigned to take the action described in this Letter of Transmittal. Subject to, and effective upon, the Company’s acceptance of the undersigned’s election to exchange the Warrants (described in Box 1 below), the undersigned hereby assigns and transfers to, or upon the order of, the Company, all right, title and interest in, to, and under the Warrants being exchanged hereby, waives any and all other rights with respect to such Warrants and releases and discharges the Company from any and all claims the undersigned may have now, or may have in the future, arising out of, or related to, such Warrants. The undersigned hereby irrevocably constitutes and appoints the Depositary as the true and lawful agent and attorney-in-fact of the undersigned with respect to the Warrants the undersigned is electing to exchange, with full power of substitution (the power of attorney being deemed to be an irrevocable power coupled with an interest), to deliver the Warrants the undersigned is electing to exchange to the Company or cause ownership of such Warrants to be transferred to, or upon the order of, the Company, on the books of the Depositary and deliver all accompanying evidences of transfer and authenticity to, or upon the order of, the Company upon receipt by the Company’s Depositary, as the undersigned’s agent, of the Shares to which the undersigned is entitled upon acceptance by the Company of the undersigned’s election to exchange Warrants pursuant to the Offer. Unless otherwise indicated under “Special Issuance Instructions” below (Box 2), please issue the Shares for the exchanged Warrants in the name(s) of the undersigned. Similarly, unless otherwise indicated under “Special Delivery Instructions” below (Box 3), please send or cause to be sent the certificates for the Shares (and accompanying documents, as appropriate) to the undersigned at the address shown above under “Description of Warrants” (on the cover page of this Letter of Transmittal) or provide the name of the account with the Depositary or at DTC to which the Shares should be issued. The undersigned understands that elections to exchange Warrants pursuant to the procedures described under Section 1, “General Terms” in the Offer Letter and in the instructions to this Letter of 3 Transmittal will constitute a binding agreement between the undersigned and the Company upon the terms of the Offer set forth in the Offer Letter under the caption Section 1, “General Terms”, and subject to the conditions of the Offer set forth in the Offer Letter under Section 2.B., “Procedure for Tendering Warrants—Conditions of the Offer,” subject only to withdrawal of elections to exchange on the terms set forth in the Offer Letter under Section 3, “Withdrawal Rights.” All authority conferred in this Letter of Transmittal or agreed to be conferred will survive the death, bankruptcy or incapacity of the undersigned and any Beneficial Owner(s), and every obligation of the undersigned of any Beneficial Owners under this Letter of Transmittal will be binding upon the heirs, personal representatives, executors, administrators, successors, assigns, trustees in bankruptcy and other legal representatives of the undersigned and such Beneficial Owner(s). The undersigned hereby represents and warrants that it has full power and authority to exchange, assign and transfer the Warrants the undersigned has elected to exchange pursuant to this Letter of Transmittal. The undersigned and each Beneficial Owner will, upon request, execute and deliver any additional documents reasonably requested by the Company or the Company’s Depositary as necessary or desirable to complete and give effect to the transactions contemplated hereby. 4 NOTE: SIGNATURES MUST BE PROVIDED BELOW. PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY BEFORE COMPLETING THE BOXES. oCHECK HERE IF THE WARRANTS ARE BEING DELIVERED BY BOOK-ENTRY TRANSFER, AND COMPLETE BOX 4 BELOW. Name: Address: Box 1 ELECTION TO EXCHANGE A B C Number of Warrants Being Exchanged Shares to be Issued (Divide Column A by 8½ and round DOWN to the nearest whole number) Remaining Warrants, if any (Divide Column A by 8½, subtract the nearest whole number, multiply any remaining fraction by 8½ and round down to the nearest whole number) No script or fractional shares will be issued. Warrants may only be exchanged for whole shares.No fractional Warrants will be issued to holders who tender a number of Warrants that is not divisible by eight and one-half (8½) IMPORTANT NOTE:The Offer is subject to the condition that the Unit Purchase Option not be exercised during the Offer Period. If the Unit Purchase Option is exercised during the Offer Period, the Company intends to waive this condition, and amend the Offer to (i) extend the Offer to holders of an additional 900,arrants ; (ii) revise the terms of the Offer such that holders of Warrants will receive one (1) Share in exchange for every nine (9) Warrants tendered, and (iii) extend the Offer Period by at least ten (10) business days from the date that the amended Schedule TO is filed with the SEC , in which case the Depositary will revise the calculation above by dividing by nine (9) instead of eight and one-half (8½).If the number of Warrants tendered is not evenly divisible by eight and one-half (8½) (or nine (9), as applicable), the Company will issue to the tendering Warrant holder a number of Warrants equal to the remainder (rounded down to the nearest whole number) after dividing by eight and one-half (8½) (or nine (9)). 5 Box 2 SPECIAL ISSUANCE INSTRUCTIONS To be completed ONLY if certificates for Shares purchased hereby are to be issued in the name of someone other than the undersigned. Issue Share certificates: Name(s) (please print) Address(es) Box 3 SPECIAL DELIVERY INSTRUCTIONS To be completed ONLY if certificates for Shares of the Company purchased are to be mailed to someone other than the undersigned, or to the undersigned at an address other than that shown below. Mail Certificates to: Name(s) (please print) Address(es) Box 4 USE OF BOOK-ENTRY TRANSFER To be completed ONLY if delivery of Warrants is to be made by book-entry transfer. Name of Tendering Institution: Participant Account Number: Transaction Code Number: 6 Box 5 EXERCISING HOLDER SIGNATURE PLEASE SIGN HERE (To be completed by all Warrant Holders) (U.S. Holders Please Also Complete the Enclosed IRS Form W-9) (Non
